Citation Nr: 0028715
Decision Date: 10/31/00	Archive Date: 12/28/00

Citation Nr: 0028715	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-07 163	)	DATE OCT 31, 2000
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than September 19, 
1990, for a grant of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from January 1963 to December 
1966.

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) In Los Angeles, California.

In August 1997, the Board affirmed the RO's February 1994 
rating decision, which granted a 100 percent evaluation for 
the veteran's PTSD, effective from September 19, 1990, the 
effective date of the RO's grant of service connection for 
PTSD.

In May 1998, the RO received a statement from one of the 
veteran's treating physicians that indicated that the veteran 
had been evaluated in October 1984 and found to be suffering 
from symptoms of PTSD.  The RO treated this statement as an 
informal claim as to an earlier effective date for the grant 
of service connection for PTSD, which it denied in a November 
1998 rating decision.  The veteran then filed this appeal.

Upon current review of the veteran's appeal, a request for 
reconsideration of the Board's August 1997 decision was 
submitted to the Deputy Vice Chairman.  This request was 
granted in an August 2000 order for reconsideration, by the 
authority granted in 38 U.S.C.A. § 7103(b) (West 1991 & Supp. 
2000) to the Deputy Vice Chairman by direction of the 
Chairman of the Board, and it was ordered that the August 
1997 decision be reconsidered by an expanded reconsideration 
panel of the Board, as provided by Section 7102(b) of Title 
38, United States Code.

The Board is required by law to proceed in a case under 
reconsideration as 
though the initial decision had never been entered and, 
instead, to conduct a 
de novo review, based on the entire record in the proceeding 
and upon consideration of all evidence and material of record 
and applicable provisions of law and regulation.  38 U.S.C.A. 
§§ 7103(b)(3), 7104(a) (West 1991 & Supp. 2000); VAOGCPREC 
89-90 (August 27, 1990); Boyer v. Derwinski, 1 Vet. App. 531 
(1991).  The case is now before the expended reconsideration 
panel of the Board.  The decision of this panel will replace 
the Board's August 1997 decision and will constitute the 
Board's final decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  In May 1984, the veteran filed a claim for service 
connection for depression, anxiety, and stress; this claim 
was denied by the RO in an October 1984 rating decision, and 
the veteran received notice of this determination the 
following month, in November 1984.

3.  In January 1985, the RO received correspondence from the 
veteran, in which the veteran requested a personal hearing in 
response to the RO's November 1984 decision denying service 
connection.

4.  The record indicates that in April 1985, the veteran 
reported for his hearing, but it was not conducted, as the 
veteran became upset and commenced a tirade against 
governmental agencies that had denied his benefits; the RO 
considered the hearing canceled and did not provide the 
veteran with a statement of the case.

5.  In an August 1997 Board decision, the Board denied the 
veteran's claim for an effective date earlier than September 
19, 1990, for a grant of service connection for PTSD; the 
veteran did not appeal this determination.

6.  In a November 1998 rating decision, the RO conceded that 
the January 1985 communication from the veteran had been, in 
effect, a notice of disagreement; however, the RO considered 
the question of entitlement to an earlier effective date 
moot, as it lacked the authority to change the Board's August 
1997 decision.

7.  The veteran's May 1984 claim for service connection 
remains open, due to the RO's failure to provide the veteran 
with a timely statement of the case.


CONCLUSION OF LAW

Entitlement to an effective date of May 30, 1984, for a grant 
of service connection for PTSD is warranted.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law and regulation provide that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  See 
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2000).  The 
effective date of VA disability compensation benefits for 
direct service connection is the day following separation 
from active service or the date entitlement arose if claim is 
received within one year after separation from service; 
otherwise, the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a),(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (1999).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (1999).

A notice of disagreement is a written communication from a 
claimant expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and the desire to contest the result.  38 C.F.R. 
§ 20.201 (1999).

When a notice of disagreement is timely filed, the agency of 
original jurisdiction must reexamine the claim and determine 
if additional review or development is warranted.  38 C.F.R. 
§ 19.26 (1999).  If no preliminary action is required, or 
when it is completed, the agency of original jurisdiction 
must prepare a statement of the case, unless the matter is 
resolved by granting the benefit(s) sought on appeal, or the 
notice of disagreement is withdrawn by the appellant or his 
or her representative.  Id.

II.  Factual Background

In May 1984, the veteran filed a claim for service connection 
for "depression, anxiety, and stress," which the RO denied 
in an October 1984 rating decision.  The veteran received 
notification of this action the following month, in November 
1984.  In January 1985, the RO received correspondence from 
the veteran, in which the veteran stated, "In reply to your 
decision denying my claim for disability benefits for the 
second time, November 15, 1984, I request a personal hearing 
as soon as possible."  According to a Report of Contact, 
dated in April 1985, the veteran appeared for his hearing, 
but before it could be conducted, the veteran commenced a 
tirade against governmental agencies that had denied him 
benefits.  The veteran was ultimately calmed down, and he 
left with his wife to go speak to a representative from a 
service organization.  The RO considered the hearing canceled 
and did not subsequently provide the veteran with a statement 
of the case.

In September 1990, the RO received from the veteran a request 
for service connection for PTSD.  In a January 1991 rating 
decision, the RO amended its earlier rating decision of 
October 1984 to include denial of depression and PTSD.  The 
RO stated at that time that PSTD was not shown by the 
evidence of record and that the veteran had failed to respond 
to a PTSD development letter.  In an October 1991 rating 
decision, the RO subsequently granted service connection for 
PTSD, effective from September 1990.  The RO noted at that 
time that the veteran was shown to have participated in 24 
combat operations and that PTSD had been diagnosed upon both 
VA and private examinations, conducted in August and April 
1991.

Pursuant to the veteran's claim for an increased evaluation, 
the RO, in a February 1994 rating decision, granted a 100 
percent evaluation, effective from September 1990, the 
effective date of the grant of service connection.  The 
veteran appealed the effective date assigned for the grant of 
service connection for PTSD, stating that it should have been 
from 1984, when he initially filed his claim.  At the 
veteran's RO hearing (conducted in April 1995), the veteran's 
service representative noted that the veteran had filed his 
original claim in 1984 and stated that the RO should have 
held the personal hearing that had been scheduled in 
connection with this claim.  (Transcript (T.) at 1-3).  If 
this had been done, the veteran's combat experiences would 
have been recognized, and an examination could have been done 
to reconcile or determine a diagnosis.  Id.  The veteran's 
claim would then have been granted at that time.  Id.

In May 1998, the RO received a statement from one of the 
veteran's treating physicians, Dr. T., dated in March 1998, 
in which it was indicated that the veteran had been evaluated 
in October 1984 and that PTSD had been diagnosed at that 
time.  The RO interpreted this statement as another claim for 
an earlier effective date for a grant of service connection 
for PTSD.  Subsequently, in November 1998, the veteran also 
submitted additional medical records and an opinion from one 
of his treating psychiatrists, Dr. M., which supported a 
diagnosis of PTSD as early as June 1978.  In a November 1998 
rating decision, the RO denied an earlier effective date for 
a grant of service connection for PTSD, stating that while 
the veteran had filed a notice of disagreement in January 
1985 as to the denial of service connection for depression, 
he did not then perfect an appeal.


III.  Analysis

Upon de novo review of the veteran's appeal and the evidence 
and procedural development contained and documented therein, 
the Board finds that an effective date of May 30, 1984, is 
warranted in this instance for a grant of service connection 
for PTSD.

As discussed above, the effective date of an award based on 
an original claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application thereof.  See 38 U.S.C.A. § 5110(a).  The 
effective date of VA disability compensation benefits for 
direct service connection is the day following separation 
from active service or the date entitlement arose if claim is 
received within one year after separation from service; 
otherwise, the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400.

Additionally, a notice of disagreement is a written 
communication from a claimant expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and the desire to contest the 
result.  See 38 C.F.R. § 20.201.  When a notice of 
disagreement is timely filed, the agency of original 
jurisdiction, i.e., the RO, must prepare a statement of the 
case and provide it to the veteran.  See 38 C.F.R. § 19.26; 
38 C.F.R. § 20.200.

In this respect, the Board finds that the veteran filed an 
original claim for service connection on May 30, 1984.  As 
stated in the veteran's May 1984 application for benefits, he 
sought service connection for "depression, anxiety, and 
stress."  This claim was denied by the RO in October 1984.  
The Board also finds that the veteran's January 1985 
correspondence to the RO constitutes a notice of disagreement 
as to the October 1984 rating decision.  Admittedly, the 
veteran specifically only requested a personal hearing at 
that time, but the Board notes that the veteran referenced 
the RO's denial of benefits and that the later Report of 
Contact (dated in April 1985) reflects the veteran's general 
disagreement with the governmental denial of benefits.  In 
effect, the veteran had expressed his dissatisfaction with 
the RO's determination, and the RO was then required to 
provide the veteran with a statement of the case, which it 
did not do.  As such, the veteran's claim remains open, and 
the October 1984 rating decision is not final.

Further, the Board finds that the clinical evidence of record 
alternately suggests or indicates that the veteran had PTSD 
in either June 1978 or October 1984, based upon the 
statements of Dr. M. or Dr. T., respectively, and additional 
treatment records.

In this respect, as the record clearly indicates that the 
veteran did not file his original claim for service 
connection within one year after his separation from service, 
the effective date for a grant of service connection for the 
veteran's PTSD can only be either the date of receipt of 
claim or date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400.  Here, the 
Board acknowledges the medical records dated in June 1978, 
which according to Dr. M. reflect PTSD symptomatology, but 
the Board stresses that the veteran did not even file his 
original claim for service connection until May 30, 1984.  As 
between June 1978 and May 1984, May 1984 is later in time.  

As between May 1984 and October 1984, the other possible 
effective date for a grant of PTSD given the statement by Dr. 
T. that the veteran was evaluated and found to have PTSD at 
that time, the Board recognizes that as between May and 
October 1984, October 1984 is later in time.  However, the 
Board stresses that the record does contain clinical evidence 
indicating that the veteran had PTSD as early as June 1978.  
Giving the benefit of the doubt to the veteran in this 
instance as to the practical diagnosis or manifestation of 
PTSD, the Board arguably finds that the date entitlement 
arose is June 1978.  See 38 U.S.C.A. § 5107(b) (West 1991).  
Here, then, as between date of receipt of claim and date 
entitlement arose, May 1984 is later.  Accordingly, May 30, 
1984, is the effective date warranted in this instance for a 
grant of service connection for PTSD.  See 38 U.S.C.A. 
§ 5110(a),(b); 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date of May 30, 1984, for a grant 
of service connection for PTSD is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.




			
	Wayne M. Braeuer	John E. Ormond, Jr.
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
V. L. Jordan
	Veterans Law Judge
Board of Veterans' Appeals




 



Citation NR: 9729869	
Decision Date: 08/29/97		Archive Date: 09/04/97
DOCKET NO.  94-40 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date, prior to September 19, 
1990, for a grant of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Daniel G. Krasnegor, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1966.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a February 1994 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO).



CONTENTIONS OF APPELLANT ON APPEAL

The veteran maintains that when he applied for entitlement to 
service connection for depression, anxiety and stress in 
1984, he was suffering from PTSD.  He states that had the RO 
assisted him in developing his claim, it would have been 
discovered that he had PTSD.  As such, he argues, he should 
be granted entitlement to service connection for PTSD 
retroactively to the date he filed his claim in 1984.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veteran's claim for entitlement to an 
effective date, prior to September 19, 1990, for a grant of 
entitlement to service connection for PTSD.


FINDING OF FACT

The veteran's application for entitlement to service 
connection for PTSD was received on September 19, 1990.


CONCLUSION OF LAW

The effective date for the grant of entitlement to service 
connection for PTSD is properly September 19, 1990.  
38 U.S.C.A. §§ 5107, 5110(a) (West 1991 & Supp. 1997); 
38 C.F.R. § 3.400 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In May 1984, a VA Form 21-526, Application for Compensation 
or Pension, was received from the veteran.  On the 
application, the veteran claimed entitlement to service 
connection for, depression anxiety stress.  The RO denied 
the veteran's claim by rating action in October 1984.  In 
January 1985, the veteran requested that he be afforded a 
personal hearing in regard to the denial of his claim, which 
was scheduled for April 1985.  A report of contact dated in 
April 1985 indicates that the veteran showed up for the 
hearing, but after attending a pre-hearing conference with 
the person who was to conduct the hearing, the veteran left 
without completing the hearing.

Received on September 19, 1990, was a statement from the 
veteran in which he requested service connection for PTSD.

In his April 1994 Notice of Disagreement, the veteran argued 
that he filed a claim for entitlement to service connection 
for shell shock in 1984, and that the RO failed in their duty 
to assist him in the development of his claim pursuant to 
38 C.F.R. § 3.159.  He referred to a 1985 letter prepared by 
an attorney in regard to a Social Security benefits claim and 
referring to PTSD, stating that the RO should have considered 
the letter a claim for entitlement to service connection for 
PTSD.

In June 1994, the veteran submitted a number of documents, 
including private medical records from 1980 to 1982 
evidencing treatment for psychiatric problems, VA records 
showing clinic appointments in 1982 and 1983, and Social 
Security Administration medical and administrative records 
from 1985, including a report diagnosing PTSD.

In a December 1994 statement, a private psychologist 
indicated that a Social Security physician, who was also a VA 
psychiatrist, told the veteran to apply for entitlement to 
service connection for PTSD, but that the veteran mistakenly 
applied for depression.

In April 1995, the veteran presented testimony at a personal 
hearing before RO personnel.  He and his representative 
argued that had the RO assisted him with his claim in 1984, 
he would have been found to have PTSD at that time.  Further, 
it was also argued that error was committed by the RO in that 
the veteran's requested hearing was not held at that time.  
The veteran recounted his experience in April 1985 when he 
went to the RO for his scheduled hearing, stating that he was 
told that he would have a very hard time winning his case.  
The veteran's spouse testified that the VA employees at the 
hearing were not helpful, and that the veteran could not 
prevail in his case because of the lack of evidence.  
Finally, the veteran's representative advanced an argument 
that the veteran was mentally impaired in 1985, leading him 
not to file a claim for entitlement to service connection for 
PTSD.

In a July 1995 statement, the veteran reported that he 
submitted a document in support of his 1984 claim for 
depression stating that he was diagnosed with PTSD.

The veteran's spouse, in a September 1995 statement, recalled 
her experiences with the veteran when he went for his 1985 RO 
hearing.  She argued that VA failed to assist the veteran 
with the development of his claim.


Analysis

The effective date for the grant of service connection is the 
day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

In this case, the veteran was separated from service in 
December 1966.  The first claim for entitlement to service 
connection for PTSD was received at the RO on September 19, 
1990.  As such, the earliest date for a grant of service 
connection is the date of receipt of the claim, that is 
September 19, 1990.

The Board notes that the veteran has based his argument 
principally on a theory that the RO failed in the duty to 
assist him in the prosecution of an application for 
entitlement to service connection filed in 1984.  He 
maintains that although he applied for entitlement to service 
connection for depression, stress and anxiety, he actually 
had PTSD.  In support of the argument, he has submitted 
private medical records showing a diagnosis of PTSD as early 
as 1985, and has related his experiences involving a hearing 
which he did not attend after he was told he would likely not 
prevail.  The preceding arguments and evidence have been 
considered, however, the Board notes first that the evidence 
submitted by the veteran showing diagnoses of PTSD as early 
as 1985 was not made of record until 1994.  Further, the 1984 
claim did not indicate a desire to apply for entitlement to 
service connection for PTSD, and finally, the failure of the 
RO to act on their duty to assist a veteran cannot be the 
basis of a claim of error in a prior rating action, Caffrey 
v. Brown, 6 Vet.App. 377, 384 (1994).

In the absence of evidence showing that the veteran filed an 
application for entitlement to service connection for PTSD 
prior to September 19, 1990, no earlier  effective date for 
the grant of that benefit may be assigned.  38 C.F.R. § 3.400 
(b)(2)(i).


ORDER

Entitlement to an effective date, prior to September 19,1990, 
for a grant of entitlement to service connection for PTSD, is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -


